    Case: 1:21-cv-00538-JG Doc #: 4 Filed: 07/23/21 1 of 4. PageID #: 26




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
SHAWN RAMONE WILSON,                                  : CASE NO. 1:21-CV-00538
                                                      :
                  Plaintiff,                          :
                                                      :
vs.                                                   : OPINION & ORDER
                                                      : [Resolving Doc. No. 1]
WARDEN DOUGLAS FENDER, et al.,                        :
                                                      :
                  Defendants.                         :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        Pro se Plaintiff Shawn Ramone Wilson filed this action under 42 U.S.C. § 1983 against

Lake Erie Correctional Institution (“LECI”) Warden Douglas Fender, LECI Unit Manager

Scimenes, LECI Sergeant Mazda, LECI Assistant Warden Tonya Bowser, and Ohio Department

of Rehabilitation and Correction (“ODRC”) Chief Legal Counsel Vencot Brown. In the

Complaint, Plaintiff alleges he was not given notice of a Rules Infraction Board (“RIB”) hearing

and was therefore unable to present an adequate defense to charges that resulted in loss of good

time credits. He claims he was denied due process. He asks this Court to vacate the decision of

the RIB and restore the good time credit and privileges which were removed as sanctions.


                                          I. Background


       Plaintiff alleges that on November 16, 2020, he was charged by Corrections Officer Palo

with multiple conduct infractions, including Rule 4 for causing or attempting to cause physical
    Case: 1:21-cv-00538-JG Doc #: 4 Filed: 07/23/21 2 of 4. PageID #: 27


harm to another. From November 16, 2020 to November 27, 2020, he was held in restricted and

heavily monitored housing.


       Plaintiff alleges that on November 27, 2020, he was brought before the RIB. He told

them he did not know he had been charged with an offense and had not received a conduct

report or notice of the hearing. A member of the RIB printed a copy of the conduct report

which showed that Sergeant Mazda served it on him on November 25, 2020. He disputed

service stating that he was in the medical unit on bed restriction that day. The RIB member told

him they were conducting the hearing as planned and he could appeal if he still wished to

dispute service. Plaintiff claims that without proper notice, he could not call witnesses or

adequately question the officer that brought the charges. He was found guilty of the violation

and sanctioned with loss of good time credit, an increase in his security level and transfer to

another institution.


       Plaintiff alleges he appealed the decision to Assistant Warden Bowser. He states she

upheld the RIB decision. He spoke to the Warden and sent a kite. He claims the Warden did

not respond to his communication. Finally, he appealed to the ODRC chief counsel Vencot

Brown. Brown also upheld the RIB decision.


       Plaintiff asserts that he was denied due process at the disciplinary hearing. He asks this

Court to vacate the decision of the RIB, review the file and the evidence, and restore his good

time credit, lower his security classification, and expunge his record.


                                     II. Standard of Review


       Although the Court does not hold pro se pleadings to the same standard as those filed by

attorneys, the Court is required to dismiss an in forma pauperis action under 28 U.S.C. §1915(e)
                                                 2
    Case: 1:21-cv-00538-JG Doc #: 4 Filed: 07/23/21 3 of 4. PageID #: 28


if it fails to state a claim upon which relief can be granted, or if it lacks an arguable basis in law

or fact. 1 A claim lacks an arguable basis in law or fact when it is based on an unquestionably

meritless legal theory or when the factual allegations are clearly baseless. 2 A cause of action

fails to state a claim upon which relief may be granted when it does not contain enough facts to

suggest Plaintiff has a plausible claim that entitles him to the relief he seeks. 3 This does not

mean a Plaintiff is required to allege the facts of his Complaint in great detail, but he still must

provide more than “an unadorned, the-defendant-unlawfully-harmed-me accusation.” 4 A

Complaint that offers only legal conclusions or a simple listing of the elements of a cause of

action will not meet this standard. 5 When reviewing the Complaint under § 1915(e), the Court

must read it in a way that is the most favorable to the Plaintiff. 6


                                                III. Analysis


        Because the disciplinary hearing resulted in the loss of good time credits which directly

affect the length of Plaintiff’s sentence, he cannot assert this claim in a civil rights action. A

Plainitff cannot proceed with a civil rights action if success in that action would necessarily

demonstrate the invalidity of his confinement or its duration, unless the disciplinary action was

overturned on appeal. 7 Plaintiff’s claim of unfair procedures in his disciplinary hearing

necessarily implies the invalidity of the deprivation of good-time credits, and his claim is not




1
        Haines v. Kerner, 404 U.S. 519, 520 (1972); Neitzke v. Williams, 490 U.S. 319 (1989); Sistrunk v. City of
Strongsville, 99 F.3d 194, 197 (6th Cir. 1996); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990).
2
        Neitzke, 490 U.S. at 327.
3
        Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
4
        Id. at 678.
5
        Id.
6
        Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).
7
        Wilkinson v. Dotson, 544 U.S. 74, 81–82, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005); Muhammad v. Close,
540 U.S. 749, 124 S.Ct. 1303, 1304–05, 158 L.Ed.2d 32 (2004); Edwards v. Balisok, 520 U.S. 641, 648, 117 S.Ct.
1584, 137 L.Ed.2d 906 (1997); Heck v. Humphrey, 512 U.S. 477, 486–87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
                                                       3
     Case: 1:21-cv-00538-JG Doc #: 4 Filed: 07/23/21 4 of 4. PageID #: 29


cognizable under 42 U.S.C. § 1983. His sole remedy for addressing this claim is through habeas

corpus..


                                                   IV. Conclusion


           Accordingly, this action is dismissed under 28 U.S.C. §1915(e). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith. 8


           IT IS SO ORDERED.



                                                         _s/ James S. Gwin________________________
                                                         JAMES S. GWIN
                                                         UNITED STATES DISTRICT JUDGE




8
           28 U.S.C. § 1915(a)(3) provides:

            An appeal may not be taken in forma pauperis if the trial court certifies that it is not taken in
            good faith.
                                                             4
